DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
		
This application has been amended as follows:
Claims 1, 3, 5-12, 14-18 and 20 are amended.
Pending claims have been amended as follows:
1.	(Currently Amended) An electrical panel comprising: 
a first sensor for measuring an electrical property of a first electrical main, wherein the first electrical main provides a first power to devices in a building; 
a second sensor for measuring an electrical property of a second electrical main, wherein the second electrical main provides a second power to the devices in the building; 
a network interface; and 
at least one processor configured to: 
establish a network connection with a smart plug, wherein the smart plug receives power from an electrical main of the building and provides the power to one or more devices of the devices; 
receive a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an amount of power provided by the smart plug to the one or more devices; 
obtain a first-main power monitoring signal using measurements from the first sensor; 
obtain a second-main power monitoring signal using measurements from the second sensor; 
identify a plurality of event times corresponding to events in the smart-plug power monitoring signal; 
collect smart-plug portions of the smart-plug power monitoring signal corresponding to the plurality of event times; 
collect first-main portions of the first-main power monitoring signal corresponding to the plurality of event times; 
collect second-main portions of the second-main power monitoring signal corresponding to the plurality of event times; and 
determine that the smart plug receives the first power from the first electrical main by comparing the smart-plug portions with the first-main portions and by comparing the smart-plug portions with the second-main portions. 

2.	The electrical panel of claim 1, wherein the events correspond to the smart plug transitioning from providing zero power to providing non-zero power.

3.	(Currently Amended) The electrical panel of claim 1, wherein the at least one processor is configured to: 
compute a plurality of first baseline power consumptions for the first-main power monitoring signal, wherein each first baseline power consumption corresponds to an event time of the plurality of event times; 
compute a plurality of second baseline power consumptions for the second-main power monitoring signal, wherein each second baseline power consumption corresponds to an event time of the plurality of event times; and 
said determine that the smart plug receives the first power from the first electrical main using the plurality of first baseline power consumptions and the plurality of second baseline power consumptions.

4.	The electrical panel of claim 3, wherein the at least one processor is configured to compute a first baseline power consumption by computing an average of the first-main power monitoring signal over a period of time prior to a corresponding event time.

5.	(Currently Amended) The electrical panel of claim 1, wherein the at least one processor is configured to modify the first-main portions portions 

6.	(Currently Amended) The electrical panel of claim 1, wherein the at least one processor is configured to translate the first-main portions the smart-plug portions said comparing the first-main portions portions 

7.	(Currently Amended) The electrical panel of claim 1, wherein said comparing the first-main portions the smart- plug portions portions portions 

8.	(Currently Amended) The electrical panel of claim 1, wherein said comparing the first-main portions portions 
computing a first feature vector for the first-main portions 
computing a second feature vector for the smart-plug portions 
computing a distance between the first feature vector and the second feature vector.

9.	(Currently Amended) A system for determining an electrical main associated with a smart plug, the system comprising: 
an electrical panel comprising at least one processor and at least one memory, the electrical panel configured to: 
establish a network connection with the smart plug, wherein the smart plug receives power from the electrical main of a building and provides the power to one or more devices; 
receive a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an amount of power provided by the smart plug to the one or more devices; 
obtain a first-main power monitoring signal using measurements from a first sensor that measures an electrical property of a first electrical main of the building; 
obtain a second-main power monitoring signal using measurements from a second sensor that measures an electrical property of a second electrical main of the building; 
identify a plurality of event times corresponding to events in the smart-plug power monitoring signal; 
collect smart-plug portions of the smart-plug power monitoring signal corresponding to the plurality of event times; 
collect first-main portions of the first-main power monitoring signal corresponding to the plurality of event times; 
collect second-main portions of the second-main power monitoring signal corresponding to the plurality of event times; and 
determine that the smart plug receives a first power from the first electrical main by comparing the smart-plug portions with the first-main portions and by comparing the smart-plug portions with the second-main portions.

10.	(Currently Amended) The system of claim 9, wherein said comparing the first-main portions the smart-plug portions portions portions 

11.	(Currently Amended) The system of claim 9, wherein the electrical panel is configured to: 
Said compare the smart-plug portions with the first-main portions by computing a first plurality of distances between the first-main portions and the smart-plug portions; and 
Said compare the smart-plug portions with the second-main portions by computing a second plurality of distances between the second-main portions and the smart-plug portions.

12.	The system of claim 11, wherein the electrical panel is configured to determine that the smart plug receives the first power from the first electrical main by: 
computing a first value from the first plurality of distances; 
computing a second value from the second plurality of distances; and 
comparing the first value and the second value.

13.	(Currently Amended) The system of claim 12, wherein the first value is a mean or a median of the first plurality of distances.

14.	(Currently Amended) The system of claim 9, wherein the electrical panel is configured to scale an amplitude of the first-main portions the smart-plug portions portions portions 

15.	(Currently Amended) A computer-implemented method, implemented by an electrical panel, for determining an electrical main associated with a smart plug, the computer-implemented method comprising: 
establishing a network connection with the smart plug, wherein the smart plug receives power from the electrical main of a building and provides the power to one or more devices;
receiving a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an amount of power provided by the smart plug to the one or more devices;
obtaining a first-main power monitoring signal using measurements from a first sensor that measures an electrical property of a first electrical main of the building;
obtaining a second-main power monitoring signal using measurements from a second sensor that measures an electrical property of a second electrical main of the building;
identifying a plurality of event times corresponding to events in the smart-plug power monitoring signal;
collecting smart-plug portions of the smart-plug power monitoring signal corresponding to the plurality of event times;
collecting first-main portions of the first-main power monitoring signal corresponding to the plurality of event times;
collecting second-main portions of the second-main power monitoring signal corresponding to the plurality of event times; and
determining that the smart plug receives a first power from the first electrical main by comparing the smart-plug portions with the first-main portions and by comparing the smart-plug portions with the second-main portions.

16.	(Currently Amended) The computer-implemented method of claim 15, wherein said comparing the first-main portions the smart-plug portions portions portions 

17.	(Currently Amended) The computer-implemented method of claim 15, wherein said comparing the first-main portions the smart-plug portions 
computing a first feature vector for the first-main portions 
computing a second feature vector for the smart-plug portions 
computing a distance between the first feature vector and the second feature vector.

18.	(Currently Amended) The computer-implemented method of claim 15, further comprising identifying a second plurality of times corresponding to second events in the smart-plug power monitoring signal.

19.	The computer-implemented method of claim 18, wherein the second events correspond to the smart plug transitioning from providing non-zero power to providing zero power.

20.	(Currently Amended) The computer-implemented method of claim 15, wherein said determining that the smart plug receives the first power from the first electrical main comprises: 
computing a first baseline power consumption, corresponding to an event time, from the first-main power monitoring signal; 
computing a normalized first-main portion by subtracting the first baseline power consumption from a first-main portion of the first-main portions corresponding to the event time; 
computing a first distance between a smart-plug portion of the smart-plug portions corresponding to the event time and the normalized first-main portion; 
computing a second baseline power consumption, corresponding to the event time, from the second-main power monitoring signal; 
computing a normalized second-main portion by subtracting the second baseline power consumption from a second-main portion of the second-main portions corresponding to the event time; and 
computing a second distance between the smart-plug portion corresponding to the event time and the normalized second-main portion; 
wherein said determining that the smart plug receives the first power from the first electrical main comprises using the first distance and the second distance.

Reasons for Allowance:
	Prior art of record does not teach, or make obvious A computer-implemented method for determining a power main associated with a smart plug, the method comprising: obtaining a first-main power monitoring signal using measurements from a first sensor that measures an electrical property of a first electrical main of the building; obtaining a second-main power monitoring signal using measurements from a second sensor that measures an electrical property of a second electrical main of the building; identifying a plurality of event times corresponding to events in the smart-plug power monitoring signal; collecting smart plug portions of the smart-plug power monitoring signal corresponding to each event time of the plurality of event times; collecting first main portions of the first-main power monitoring signal corresponding to each event time of the plurality of event times; collecting second main portions of the second-main power monitoring signal corresponding to each event time of the plurality of event times; and determining that the smart plug receives power from the first electrical main by comparing the smart plug portions with the first main portions and by comparing the smart plug portions with the second main portions.
	US2013/0262197A1 to Kaulguld discloses a computer-implemented method for determining a power main associated with a smart plug, the method comprising: establishing a network connection with the smart plug, wherein the smart plug receives power from an electrical main of a building and provides power to one or more devices (fig 2:119, par[0047], [0048] and fig 3:226, par[0063], [0069]); receiving a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an amount of power provided by the smart plug to the one or more devices (fig 13:1310, par[0129], [0130]: wherein The data received from the units may be sent by the SMDSs, which in turn obtain the data from smart plugs and appliances within respective units).
	Kaulguld does not disclose a computer-implemented method for determining a power main associated with a smart plug, the method comprising: establishing a network connection with the smart plug, wherein the smart plug receives power from an electrical main of a building and provides power to one or more devices (fig 2:119, par[0047], [0048] and fig 3:226, par[0063], [0069]); receiving a smart-plug power monitoring signal via the network connection, wherein the smart-plug power monitoring signal indicates an amount of power provided by the smart plug to the one or more devices (fig 13:1310, par[0129], [0130]: wherein The data received from the units may be sent by the SMDSs, which in turn obtain the data from smart plugs and appliances within respective units).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685